Exhibit 10.54

 

2006 ITT EDUCATIONAL SERVICES, INC.

EQUITY COMPENSATION PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

This Agreement ("Agreement"), effective as of the ____ day of ______________,
2____, is by and between ITT Educational Services, Inc. ("Company") and
_____________ ("Grantee").

 

The Grantee now serves the Company or a Subsidiary as either an Employee or a
Non-Employee Director, and in recognition of the Grantee's valued services, the
Company, through the Committee, desires to provide an opportunity for the
Grantee to increase his or her stock ownership in the Company pursuant to the
provisions of the 2006 ITT Educational Services, Inc. Equity Compensation Plan
("Plan").

 

In consideration of the terms and conditions of this Agreement and the Plan, the
terms of which are incorporated as a part of this Agreement, the parties agree
as follows:

 

1.            Grant of Restricted Stock. The Company hereby awards the Grantee
___________ Shares of Restricted Stock.

 

2.            Representations of the Grantee. The Grantee hereby (a) accepts the
Award of Restricted Stock described in paragraph 1 of this Agreement, (b) agrees
that the Restricted Stock will be held by him or her and his or her successors
subject to (and will not be disposed of except in accordance with) all of the
restrictions, terms and conditions contained in this Agreement and the Plan, and
(c) agrees that any certificates issued for the Restricted Stock may bear the
following legend or such other legend as the Company, from time to time, deems
appropriate:

 

"The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) contained in the 2006
ITT Educational Services, Inc. Equity Compensation Plan ("Plan") and an award
agreement entered into between the registered owner and ITT Educational
Services, Inc. Copies of the Plan and award agreement are on file in the office
of the Secretary of ITT Educational Services, Inc."

 

3.            Vesting/Period of Restriction. Subject to the terms of the Plan
and this Agreement, including paragraph 8 below, the Period of Restriction will
expire, restrictions on the Restricted Stock will lapse, and all of the Shares
of Restricted Stock subject to this Award will become fully vested and not
subject to forfeiture at the time the Company selects below:

______ (a) on __________ ___, 2____ (time-based restriction – at least 3 years);
or

 

______ (b) on the date or dates the Performance Measures are achieved, as
specified in Attachment A to this Agreement (performance-based restriction – at
least one year).

 

4.            Non-transferability. Except as otherwise provided in this
Agreement or the Plan, the Grantee may not sell, assign, transfer, pledge or
otherwise dispose of or encumber any of the Shares of Restricted Stock, or any
interest therein, until the Period of Restriction expires, upon

 

- 1 -



which the restrictions will lapse and his or her rights in the Shares will vest.
Any purported sale, assignment, transfer, pledge or other disposition or
encumbrance in violation of this Agreement or the Plan will be void and of no
effect.

 

5.            Issuance of Certificates. The Company, in its discretion, may
either (i) make a bookkeeping entry that reflects the Restricted Stock granted
pursuant to this Award, and refrain from issuing stock certificates to the
Grantee until the Period of Restriction expires or the restrictions otherwise
lapse, (ii) issue, at a time the Company deems appropriate, stock certificates
for the Restricted Stock registered in the Grantee's name that the Company or
its designee will hold until the Period of Restriction expires or the
restrictions otherwise lapse, or (iii) issue, at a time the Company deems
appropriate, stock certificates for the Restricted Stock registered in the
Grantee's name that bear whatever legend the Company determines appropriate,
including, but not limited to, the legend in paragraph 2 of this Agreement. If
the Company issues stock certificates before the Period of Restriction expires
or the restrictions otherwise lapse, the Grantee will execute and deliver to the
Company or its designee a stock power endorsed in blank relating to the
Restricted Stock, and the Company or its designee will hold the stock
certificates until the Period of Restriction expires or the restrictions
otherwise lapse. To the extent the Grantee vests in the Restricted Stock, the
Company or its designee will promptly provide the Grantee (or, in the case of
his death, his designated beneficiary, if applicable) a certificate for the
appropriate number of Shares.

 

6.            Voting Rights. To the extent permitted or required by Applicable
Law, as determined by the Company, the Grantee may exercise full voting rights
with respect to the Shares of Restricted Stock subject to this Award during the
Period of Restriction.

7.            Dividends and Other Distributions. During the Period of
Restriction, (i) the Grantee will receive all regular cash Dividends paid with
respect to the Shares of Restricted Stock subject to this Award while they are
so held, and (ii) all other distributions paid with respect to the Restricted
Stock will be credited to the Grantee subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were paid and paid at such time following full vesting as are paid the
Shares of Restricted Stock with respect to which the distributions were made.

8.            Termination of Service. The effect of the Grantee's termination of
employment or service depends on whether the Restricted Stock is subject to a
time-based or performance-based Period of Restriction (as specified in paragraph
3 of this Agreement):

a.           Time-Based Period of Restriction. With respect to Restricted Stock
with a time-based Period of Restriction, (A) upon termination of the Grantee's
employment or service due to death or Disability, the Period of Restriction with
respect to the Restricted Stock will lapse immediately, and (B) upon termination
of the Grantee's employment or service for any reason other than death or
Disability, the Grantee will forfeit immediately after the termination of
employment or service all Shares of his or her Restricted Stock that are
unvested as of the date of termination of employment or service.

b.           Performance-Based Period of Restriction. With respect to Restricted
Stock with a performance-based Period of Restriction, upon termination of the
Grantee's employment or service for any reason, the Grantee will forfeit
immediately after the termination

 

- 2 -



of employment or service all Shares of his or her Restricted Stock that are
unvested as of the date of termination of employment or service.

9.            Change in Control. As provided in Section 19 of the Plan, upon the
occurrence of a Change in Control, the restrictions applicable to this Award of
Restricted Stock may lapse before the expiration of the Period of Restriction in
paragraph 3.

10.          Withholding. Prior to the delivery of any Shares pursuant to this
Award, the Company has the right and power to deduct or withhold, or require the
Grantee to remit to the Company, an amount sufficient to satisfy all applicable
tax withholding requirements. The Company may permit or require the Grantee to
satisfy all or part of the tax withholding obligations in connection with this
Award by (a) having the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company Shares already owned for a period of at least six
(6) months (or such longer or shorter period as may be required to avoid a
charge to earnings for financial accounting purposes), in each case having a
value equal to the amount to be withheld, which shall not exceed the amount
determined by the applicable minimum statutory tax withholding rate (or such
other rate as will not result in a negative accounting impact). For these
purposes, the value of the Shares to be withheld or delivered will be equal to
the Fair Market Value as of the date that the taxes are required to be withheld.

 

11.          Tax Election. The Grantee agrees that he or she will not make the
election provided for in Code Section 83(b) with respect to any Shares of
Restricted Stock granted under this Agreement.

 

12.          Notices. All notices and other communications required or permitted
under this Agreement shall be written and delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company's executive
offices in Carmel, Indiana, and if to the Grantee or his or her successor, to
the address last furnished by the Grantee to the Company. Notwithstanding the
foregoing, though, the Company may authorize notice by any other means it deems
desirable or efficient at a given time, such as notice by facsimile or
electronic mail (e-mail).

 

13.          No Employment Rights. Neither the Plan nor this Agreement confers
upon the Grantee any right to continue in the employ or service of the Company
or a Subsidiary or interferes in any way with the right of the Company or a
Subsidiary to terminate the Grantee's employment or service at any time.

14.          Defined Terms. All of the defined terms, or terms that begin with
capital letters and have a special meaning for purposes of this Agreement, have
the meaning ascribed to them in this Agreement. All defined terms to which this
Agreement does not ascribe a meaning have the meaning ascribed to them in the
Plan.

 

15.          Plan Controlling. The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Company are
binding and conclusive upon the Grantee and his or her legal representatives.
The Grantee agrees to be bound by the terms and provisions of the Plan.

 

- 3 -



The Company and the Grantee have executed this Agreement as of the date first
above written.

 

 

________________________________

[GRANTEE SIGNATURE]

Print Name:

________________________________

 

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

 

 

By: ______________________________________

Print Name: _______________________________

Title: _____________________________________

 

 

- 4 -



ATTACHMENT A

TO

RESTRICTED STOCK AWARD AGREEMENT

 

PERFORMANCE-BASED RESTRICTIONS

 

I.

Performance Measures

Pursuant to the terms of the Plan and paragraph 3 of this Agreement, the Grantee
will vest in this Award of Restricted Stock only upon the achievement, under the
terms applicable in part II below, of the following Performance Measures
[specify the applicable Performance Measures and the date as of which the Period
of Restriction begins]:

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

II.

Period of Restriction

The Period of Restriction, and the correlating vesting schedule, that the
Company selects below applies to the Grantee's Award of Restricted Stock:

_____1.

Period of Restriction – Prorated Vesting. The Period of Restriction for this
Award is _____ years (at least one), beginning on the date specified in part I
above. After the Period of Restriction expires, the Company will determine the
percentage of achievement for the Performance Measures in part I above. Based
upon that determination, the Grantee will vest in a percentage of the Award of
Restricted Stock in accordance with the following schedule [below is an
example]:

 

PERCENTAGE ACHIEVEMENT OF

PERFORMANCE MEASURES

PERCENTAGE OF SHARES

THAT VEST

Below 85%

0%

At least 85% but less than 90%

25%

At least 90% but less than 95%

50%

At least 95% but less than 100%

75%

At least 100%

100%

 

 

- 5 -



_____2.

Period of Restriction – Graded Vesting. The Period of Restriction for this Award
is _____ years (more than one), with the first year beginning on the date
specified in part I above and each subsequent year beginning on its anniversary.
After each period of time specified below, the Company will determine whether
the Performance Measures applicable to the period were achieved, as specified in
part I above. Based upon that determination, the Company will determine whether
the Grantee vested in the correlating fraction of the Award of Restricted Stock
for that period, all in accordance with the following schedule [below is an
example]:

 

PERIOD OF TIME FOR

PERFORMANCE MEASURES

FRACTION OF SHARES

THAT VEST

The first year

1/3

The second year

1/3

The third year

1/3

 

_____3.

Period of Restriction – Cliff Vesting. The Period of Restriction for this Award
is _____ years (at least one), beginning on the date specified in part I above.
After the Period of Restriction expires, the Company will determine whether the
Performance Measures specified in part I above were achieved. If the Performance
Measures were achieved in full, the Grantee will vest in the entire Award of
Restricted Stock. If the Performance Measures were not achieved in full, the
Grantee will forfeit the entire Award of Restricted Stock.

III.

Payment

Pursuant to paragraph 5 of the Agreement, to the extent the Grantee vests in the
Restricted Stock under the terms of this Attachment A, the Company will promptly
provide the Grantee (or, in the case of his death, his designated beneficiary,
if applicable) a certificate for the appropriate number of Shares.

 

- 6 -

 

 